Title: From Alexander Hamilton to Ebenezer Stevens, 17 May 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York May 17th. 1800—
          
          Enclosed is a return of medicine sent to me by Colonel Smith—It consists of Articles which are stated to be of immediate necessity. As it is probable, however, that the Surgeons have calculated on the troops continuing some time where they are, you will ascertain from some medical Gentleman what will be wanted for a body of twelve hundred men until the middle of  next month—
          This will be procured & forwarded without delay—
          With great consideration I am Sir Yr. ob. Servant
          
            A Hamilton
          
          General Stevens—
        